DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a device and computer program product for receiving and analyzing information. Under MPEP 2106.04(a)(2)(ll)(C), concepts relating to mental processes are drawn to abstract ideas. This judicial exception is not integrated into a practical application because the provision of generic computer components does not add a meaningful limitation to the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the factors set forth in MPEP 2106.  Such factors include:
•    Improvements to another technology or technical field;
•    Improvements to the functioning of the computer itself;
•    Applying the judicial exception with, or by use of, a particular machine;
•    Transformation or reduction of a particular article to a different state of being;

•    Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.

Further guidance is provided by Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014). Alice held that a method of mitigating settlement risk was drawn to an abstract idea. Alice further held that the performance of the method performed on a computer did not amount to “significantly more” than the abstract idea, and thus the claimed invention was drawn to a patent-ineligible abstract idea:
These cases demonstrate that the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility. Mayo, supra, at_(slip op., at 3). Nor is limiting the use of an abstract idea “‘to a particular technological environment.’”  Bilski, supra, at 610-611. Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Thus, if a patent's recitation of a computer amounts to a mere instruction to “implement]” an abstract idea “on ... a computer,” Mayo, supra, at_(slip op., at 16), that addition cannot impart patent eligibility. This conclusion accords with the preemption concern that undergirds our §101 jurisprudence. Given the ubiquity of computers, see 717 F.3d, at 1286 (Lourie, J., concurring), wholly generic computer implementation is not generally the sort of “additional feature]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Mayo, 566 U.S., at_(slip op., at 8-9).

Id at pp 1983-1984. Alice further held that apparatus claims drawn to a computer system were subject to the same analysis as the method claims, and were also not patentable subject matter:


Id. at pp 1984-1985. See also MPEP 2106.04(a)(2)(III)(D), which provides examples of product claims reciting mental processes including generic computer systems.  Turning to the claimed invention, a method of receiving and analyzing information, and displaying the results thereof, is abstract idea.  See Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351 -52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016), as cited in MPEP 2106.04(a)(2)(llI)(D), which held that a method and system for receiving and analyzing information, and displaying the results of the analysis, is directed to an abstract idea.  The claims are directed to a system implementing a method comprising a computing device comprising generic computer components (claim 11 recites a processor and a memory; claim 18 recites a computer program product on a computer readable storage medium), which under Alice is not sufficient to impart patentability to the system.
Consideration of the factors listed above pertaining to what is significantly more than the judicial exception, as viewed in light of the holding in Alice, weighs against 
Dependent claims 12-17 and 19-23 also fail to recite limitations which would overcome the rejection. Claims 12 and 13 recite the types of information received.  Claims 14, 15 and 21 recite specific types of analyses performed, and merely amount to a computer program configured to analyze information. Such analysis remains an abstract idea without significantly more as discussed above.  Both processes are well-known, and do not involve any improvement in technology. Additionally, the use of the specific processes recited constitute an attempt to generally link the use of the judicial exception to a particular technological environment or field of use, and thus does not amount to significantly more than the abstract idea under MPEP 2106.05(h).  Claims 16 and 19 also recite broadly types of analyses being performed, and also fail to amount to significantly more than the abstract idea.  Claims 17, 20 and 23 recite steps of controlling a 3D printing process and printing a leg model.  While these steps arguably involve a physical transformation of an article, these printing steps amount to insignificant extra-solution activity under MPEP 2106.05(g).  The claim language here is Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241, 120 USPQ2d 1844, 1854 (Fed. Cir. 2016), which held that printing generating menus was insignificant extra-solution activity, and In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016), holding that a step of cutting hair after using a mental process to determine the manner in which hair would be cut was also insignificant extra-solution activity.  Claim 22 recites a step of requesting an organ failure scenario, which again is a mental process performed by a generic computer system.
Because the claimed invention does not involve significantly more than the abstract concept of receiving and analyzing information, tracking or organizing information, the claims are rejected under 35 USC 101.

Response to Arguments
Applicant's arguments filed February 28, 2022 have been fully considered but they are not persuasive.
With respect to the arguments concerning whether the claimed invention is directed to an abstract idea, it remains the Examiner’s position that the method steps are capable of being performed in the human mind, and thus the invention is drawn to an abstract idea (in particular, a mental process under MPEP 2106.04(a)(2)(llI)(C).  A human being is capable of performing each of the following steps:
Receiving medical information record for a patient,
Receiving a procedure request for a patient,
Identifying a cohort for the patient based on the medical information record,
Identifying a cohort risk factor as recited, 
Determining a probability of occurrence for the cohort risk factor, and 
Altering and executing a surgical simulation scenario corresponding to the procedure request as recited.
These method steps as recited are performed using a general purpose computer system.  As discussed above, under MPEP 2106.04(a)(2)(III)(C&D) and Alice both the product and process claims in such cases recite mental process claims.  See also Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016), which held that a computer-implemented method for anonymous loan shopping including steps of receiving information, analyzing the information and displaying results of the analysis was an abstract idea because it could be performed by humans without a computer. Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1345, 113 USPQ2d 1354, 1356 (Fed. Cir. 2014) also held that a system and method of receiving and analyzing information, and displaying the results of the analysis, is directed to an abstract idea, as cited in MPEP 2106.04(a)(2)(III)(D).  Because the steps of the claimed method are capable of being performed in the human mind, the claimed invention is drawn to an abstract idea.  
With respect to the arguments that the claimed invention has been “conflated” with a method of receiving and analyzing information, and displaying the results of the analysis, it is the examiner’s position that the altered surgical simulation is a result of analysis of the received information pertaining to medical information record and procedure request for a patient.  “Executing” the altered surgical simulation scenario amounts to presenting (displaying) the scenario to a trainee.  Rather than being “far beyond” a mental process, this step merely uses generic computer components to 
With respect to the arguments concerning whether the claimed invention integrates an abstract idea into a practical application, it remains the Examiner’s position that none of the factors set forth above and in MPEP 2106.04(d)(I) for determining whether an abstract idea has been integrated into a practical application are met.  The advantages of the invention presented on page 9 of applicant’s response – that the invention serves to better prepare medical staff in providing a faster and more successful response to increase probability of a successful outcome for a patient – are simply general purposes of the invention that would equally apply to oral instruction provided to a trainee and are directed more to the utility of the invention that to whether the invention has a practical application as outlined in MPEP 2106.  Under MPEP 2106(I), “eligibility should not be evaluated based on whether the claimed invention has utility, because ‘[u]tility is not the test for patent-eligible subject matter.’ Genetic Techs. Ltd. v. Merial LLC, 818 F.3d 1369, 1380, 118 USPQ2d 1541, 1548 (Fed. Cir. 2016)”.
Turning back to the factors set forth in MPEP 2106.04(d)(I) as discussed above, none of these factors weigh in favor of patentability.  The Examiner disagrees with applicant’s contention that the claims are directed to improvements in the functioning of a computer and the technical field of communication between electronic devices.  The mere presence of computer components and electronic communication is not sufficient to constitute technological improvements in these fields.  The claims merely recite the Alice, a generic computer system also does not constitute implementing the method with a “particular machine” under MPEP 2106.05(b), nor does it constitute a “particular technological environment” under MPEP 2106.05(e).  The claimed invention also does not effect a particular transformation of an article to a different state or thing under MPEP 2106.05(e), as the resultant product of the method is an altered surgical simulation scenario, which under its broadest reasonable interpretation is abstract information.  As discussed above and in the previous Office Action, alterations which involve physical components (such as 3D printing) are considered to be insignificant extra-solution activity under MPEP 2106.05(g), comparable to the step of cutting hair in In re Brown.  Applicant is also advised that the inherent increase in speed or efficiency resulting from applying an abstract idea on a generic computer system does not integrate the abstract idea into a practical application.  See FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016), as cited in MPEP 2106.05(f)(2).  The amendments of the claims to recite a step of “automatically” altering the surgical simulation scenario are thus insufficient to overcome the rejections.  
With respect to applicant’s argument that the lack of subject matter rejections lead to the conclusion that the invention is not directed to routine, conventional or well-known activities, and thus amount to significantly more than the abstract idea, under MPEP 2106.05:


Specifically, lack of novelty under 35 U.S.C. 102 or obviousness under 35 U.S.C. 103 of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102 and 103 with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101.

The absence of any rejections under 35 USC 102 and 103 are thus not pertinent to the question of whether the claimed invention recites patentable subject matter under 35 USC 101.  As discussed above and in prior Office actions, the invention recites an abstract idea without significantly more.  As a result, the claims remain rejected under 35 USC 101.
Applicant is advised that the disclosure has been fully reviewed in an effort to determine whether any patentable subject matter might exist, and that no such subject matter could be found.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        March 21, 2022